Citation Nr: 0515345	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for sensorineural 
hearing loss.

2.  Entitlement to service connection for degenerative joint 
disease, left knee.

3.  Entitlement to service connection for left pre-Achilles 
and retrocalcaneal bursitis.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a July 2003 rating decision by the RO 
in Philadelphia, Pennsylvania, which denied service 
connection for the above mentioned conditions.  The case was 
forwarded to the Board from the RO in Newark, New Jersey.  

In May 2005, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).

The Board finds that the evidence, including the veteran's 
statements, raises the issue of entitlement to service 
connection for tinnitus.  This issue is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

In May 2005, the veteran's representative contended that not 
all of the veteran's active duty medical records are 
associated with the veteran's claims folder and that another 
attempt should be made to retrieve the veteran's records from 
the National Personnel Records Center (NPRC).  Although the 
RO has made one attempt to obtain these records, the Board 
finds that another attempt should be made. Governing law 
provides that whenever the VA attempts to obtain records from 
a federal department or agency under this subsection, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002). 

The veteran contends that he currently has hearing loss 
caused by noise exposure during active duty.  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.

The most recent VA ear examination was conducted in April 
2003.  At that time an ear specialist (M.D.) diagnosed 
bilateral moderate sensorineural hearing loss.  However, the 
examiner did not provide an opinion concerning the etiology 
of the hearing loss or tinnitus.  As such, the Board finds 
that a current examination is warranted.  See 38 U.S.C.A. § 
5103A(d) (West 2002).  

In a March 2004 letter, the veteran stated that he was 
receiving treatment for degenerative joint disease of the 
left knee and left pre-Achilles and retrocalcaneal bursitis 
at the East Orange VA Medical Center (VAMC).  Given the 
veteran's ongoing treatment, medical records and/or surgery 
records from March 2004 to the present that are not yet 
associated with the veteran's file, should be obtained.  38 
U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

In June 2004, while the veteran's appeal was pending, 
additional evidence was submitted to the Board that had not 
previously been considered by the RO.  Since the veteran has 
not waived initial RO consideration of this evidence, this 
matter is remanded to the RO for further action.  See 38 
C.F.R. § 20.1304(a) (2004); Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  As this case is being remanded for other reasons, the 
RO should review all evidence received since the May 2004 
supplemental statement of the case.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for the 
disabilities in issue not previously 
submitted.  He should be asked to 
identify the approximate month, year, 
location, name of the treating facility 
and his unit, to include his ship, where 
he received treatment for the 
disabilities in issue while on active 
duty.

2.  The RO should request the East Orange 
VAMC to furnish copies of any additional 
treatment and/or surgery records 
pertaining to the disabilities in issue 
from May 2004 to the present.

3.  The RO should request the NPRC to 
conduct a search for any additional 
service medical records to include those 
identified by the veteran.  If no 
additional records are located, the NPRC 
should so inform the RO who in turn 
should notify the veteran and his 
representative. 

4.  The veteran should be scheduled for a 
VA examination by a specialist in ear 
disorders (M.D.) in order to determine 
the nature, severity and etiology of any 
hearing loss and tinnitus.  In addition 
to an audiological evaluation, any other 
testing deemed necessary should be 
performed.  The veteran's complete 
history of noise exposure during and 
following service should be obtained.  
Following the examination, it is 
requested that the examining physician 
render an opinion as to whether it is as 
likely as not (50 percent probability or 
greater) that any hearing loss and/or 
tinnitus, if diagnosed, is related to in-
service noise exposure.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and should be noted in 
the report.  A complete rational for any 
opinion expressed should be included in 
the report.

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claims 
on appeal to include all evidence 
received since the April 2004 
supplemental statement of the case.  If 
the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
in order

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




